UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 4, 2008 Energy XXI (Bermuda) Limited (Exact name of registrant as specified in its charter) 000-52281 (Commission File Number) Bermuda 98-0499286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canon’s Court, 22 Victoria Street, PO Box HM 1179, Hamilton HM EX, Bermuda Not Applicable (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 441-295-2244 Check the appropriate below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 2.02.Results of Operations and Financial Condition On February 4, 2008, Energy XXI (Bermuda) Limited (the "Company"), issued a press release regarding the results of its operations and financial condition for the second quarter ended December 31, 2007.A copy of the press release is attached hereto as Exhibit 99.1, is incorporated by reference, and is hereby furnished. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. EXHIBIT NO. ITEM 99.1 Press Release issued February 4, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Energy XXI (Bermuda) Limited Dated: February 4, 2008 By /s/ David West Griffin Name: David West Griffin Title: Chief Financial Officer ExhibitIndex EXHIBIT NO. ITEM 99.1 Press Release issued February 4, 2008
